Opinion by
Lawrence, J.
It was stipulated that certain items of the merchandise consist of articles of which metal is the component material of chief value, other than ores or concentrates or crude metal, which were to be used in remanufacture by melting, and that they have been used in remanufacture by melting. An examination of the papers disclosed that affidavits have been filed in accordance with regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.